Citation Nr: 1712365	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation for bilateral hand dermatitis, to include as secondary to right total knee arthroplasty and under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran was afforded a personal hearing at the RO in September 2011 and he also testified before the undersigned Veterans Law Judge via video conference in November 2012.  Transcripts of both hearings are associated with the record.  

In July 2014, the Board denied the appeal.  The Veteran appealed that decision to the Court of Appeal for Veteran's Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the matter for further development.  Subsequently, in October 2015, the Board remanded the appeal for action consistent with the Joint Motion.  In June 2016, the Board again remanded the claim for additional development.  All requested development has been conducted and the appeal has been returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Compensation under 1151 for residuals of right total knee replacement is not established; there is no legal basis to consider bilateral hand dermatitis as secondary thereto.  

2.  The Veteran has no additional bilateral hand dermatitis that is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation for bilateral hand dermatitis as secondary to right total knee arthroplasty are not met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.310, 3.361 (2016).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty as the result of VA treatment and care are not met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Letters sent to the Veteran in December 2009 and August 2010 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; VA examination reports; VA treatment records; medical evidence from the Social Security Administration (SSA); private treatment records; and evidence submitted by the Veteran, including his lay statements. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in July 2010 and August 2016.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

The Veteran testified during a Board hearing in November 2012, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the Board finds that there was substantial compliance with the Board's prior remand directives.  In particular, the Board remanded the case in order for the AOJ to obtain all outstanding VA treatment records identified by the Veteran during the September 2011 RO hearing, e.g., VA treatment records dated since June 2010.  A review of the claims file shows that the AOJ obtained all outstanding VA treatment records dated from June 2010 to November 2015, as well as a copy of the informed consent form that was signed by the Veteran before the March 2007 total right knee arthroplasty performed by VA.  While the Veteran's signature is not reflected on the copy of the consent form associated with the record, the Board is satisfied that the Veteran signed the consent form, as the copy associated with the record reflects that the Veteran's signature was obtained and that the full document can be accessed through Vista Imaging.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis 

The Veteran asserts he developed dermatitis of the bilateral hands as a result of VA's failure to exercise a reasonable degree of care while he was recuperating from a March 2007 right total knee replacement.  He asserted that as a result he developed dermatitis of the bilateral hands resulting from long administration of vancomycin.  

As an initial matter, as compensation under 1151 for residuals of right knee total arthroplasty is not established, there is no legal basis to find that bilateral hand dermatitis disorder is secondary thereto.  See June 2016 Board Decision;   See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

However, the evidence suggests that the Veteran's dermatitis was incurred as a result of the medication therapy he was provided by VA to treat the infection that occurred following the initial right knee surgery in March 2007.  Therefore, a claim of entitlement to compensation for dermatitis under the provisions of 38 U.S.C.A. 
§ 1151 has been raised by the record.  

During a July 2010 VA examination, the Veteran reported that while receiving vancomycin, he had issues with erythroderma with injections, which caused severe itching.  He also developed peeling of the skin on the dorsum of the hands bilaterally extending into the fingers.  There was no bleeding just itching and flaking.  The Veteran reported that since cessation of the antibiotic treatment, he still has mild symptoms which are not as severe.  He reported getting intermittent itchiness and flaking. 

On physical examination the Veteran noted there were several small areas of dry flaky skin on both hands measuring only 1-2 mm in diameter on the digits and dorsal surface of the hand.  There were approximately 2-3 such lesions on each hand.  There was no other skin rash noted.  There was no excoriation, redness, ulceration, or breakdown.  

The examiner opined that the dermatitis on the Veteran's hands and fingers is at least as likely as not caused by or a result of intravenous vancomycin therapy he was given when the initial prosthetic right knee was removed in November 2007.  The examiner reasoned that rashes involving peeling of the skin are seen as a rare side effect of vancomycin.  This may be more extensive when it occurs than occurred on this Veteran.  The Veteran has not taken the medication since treatment of his joint infection; however; it is feasible that he may have some lingering effects of the skin given the prolonged treatment he received.  

An additional VA medical opinion was issued in August 2016.  The examiner opined that the Veteran's current diagnosis of dermatitis is not related to the treatment received at the Boston VAMC around November 2007 following the removal of his initial right knee prosthesis.  The examiner reasoned that a contact dermatitis, dermatitis, or erythroderma related to medication being received by a patient would usually last only 2-12 weeks after the medication had been stopped.  She further explained that erythroderma due to drug reactions usually resolved in two to six weeks after stopping the culprit drug.  The examiner also stated, 

This case was discussed with N.B., MD, Dermatologist who confirmed the above that in face medication reaction, whether it be contact dermatitis or erythroderma, would resolve in 2 to 6 weeks, at most 12 weeks after stopping the offending medication.  If the Veteran was diagnosed with erythroderma at time of vancomycin use, then this would be a known but rare complication, but yet a complication of medication use and in no way would be (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonable foreseeable.  Veteran was treated with medication at the time of his erythroderma and was continued on Vancomycin in order to treat the Methicillin-resistant Staphylococcus aureus (MRSA) in his knee prosthetic which the benefits of clearing the MRSA infection were greater than the risk of erythroderma.

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Other evidence of record includes a June 2015 opinion from private physician, Dr. A.F. who stated that the Veteran's chief complaint was chronic, peeling hands and that the Veteran has exfoliative keratolysis, for which the cause is unknown.  Dr. A.F. further stated that while she cannot state without a doubt that the Veteran's condition was caused by vancomycin, it is entirely possible that his condition began after his reaction to the medication years prior.   


In evaluating this claim, the Board has considered the lay statements submitted by the Veteran in support of his claim and notes that he is competent to report the symptoms and disability that occurred following his medical treatment of vancomycin.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence reflects that he did, in fact, develop a skin condition as a result of being treated with vancomycin, while the Veteran may feel that his skin condition of the bilateral hands incurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, this determination is a complex medical issue that is beyond his expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Indeed, the causation, negligence/fault, and foreseeability questions presented in this case are not simple medical questions and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such opinions.  Instead, the August 2016 VA examiner specifically opined, based upon review of the record, examination of the Veteran, and her medical expertise, that the proximate cause of the Veteran's dermatitis was not carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA and that the occurrence was reasonably foreseeable.  Therefore, the Veteran's statements in support of his claim are outweighed by the medical opinion provided by the August 2016 VA examiner.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation for bilateral hand dermatitis, to include as secondary to right total knee arthroplasty and under the provisions of 38 U.S.C.A. § 1151 is denied.   


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


